DETAILED ACTION
1.	Claims 1-9 and 11-20 of application 16/666,815, filed on 29-October-2019, are presented for examination.  The IDS received on the same date has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 11-20 are rejected under 35 U.S.C. § 112(b), wherein the claim dependencies are incorrect due to exclusion of a claim 10.  As such, there are only 19 claims in the application (i.e. 1-9 and 11-20). The dependencies of claims 11-20 require correction. 

Allowed Claims
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2019/0246548, which provides a system for monitoring the displacement of a ground engaging tool of an agricultural implement. A controller of the system may be configured to monitor a magnitude of a displacement defined between a current position of a ground engaging tool of the implement and a predetermined ground engaging tool position. The controller may also be configured to initiate a first control action when it is determined that the magnitude of the displacement of the ground engaging tool exceeds a first threshold displacement value. Moreover, the controller may further be configured to initiate a second control action when it is determined that the magnitude of the displacement of the ground 

3.2	Claims 1-9 and 11-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 9 and 16 for detecting tripping of ground engaging tools on an agricultural implement based on the motion of the frame of the implement.
	The agricultural implement of the invention may include a frame and a plurality of ground engaging tools, with each ground engaging tool being independently coupled to the frame. The agricultural implement may also include a plurality of biasing elements, with each biasing element coupled between the frame and one of the plurality of ground engaging tools, such that each biasing element is configured to bias the corresponding ground engaging tool to a predetermined ground engaging tool position relative to the frame. Furthermore, the agricultural implement may include a motion sensor installed on the frame, wherein the motion sensor is configured to capture data pertaining to accelerations or vibrations of the frame, such motions being initiated by and indicative of the ground engaging tool tripping to avoid damage due to encountering rocks or other impediments in the field. Moreover, the agricultural implement may include a controller communicatively coupled to the motion sensor. As such, the controller may be configured to monitor the motion of the frame based on the data received from the motion sensor. In addition, the controller may be further configured to determine when a first ground engaging tool of the plurality of ground engaging tools has tripped or become damaged, based on the monitored motion. Additionally, the controller may be further configured to determine 

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by determining when a ground engaging tool of an agricultural implement has tripped or become damaged based on the monitored motion of the frame of the implement, and not based on the motion or position of the ground engaging tool in relation to the frame, as described in the prior art.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-8,11-15 and 17-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9 and 16.

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-K on the attached PTO-892 Notice of References Cited:
	Documents A-K define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to 

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661